PD-0103-15 fou/ri-fiF &£*9mtrf''/ffl&r/t RECEIVED
        ?                                       COURT OF CRIMINALAPPEALS
                                                         CRIMINAL

     Ke, ;„ J7/h/ntf cJoLftoJ 7jQ. £ # ?£ >/ ^s"~ FEB 13 2015
       FILED I
COURT OF CRIMINAL                                                          •£L
                                               IT
      FEB 13 2i:3                          </). -0/oz - /r<-
    Abel Acost




                                                                       ~5>




                                                                    ibr




                                 0)